     Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 1 of 18 PageID #:268




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA

                                                No. 19 CR 518-1
 vs.                                            Hon. Ronald A. Guzman


 DESHAWN DANZLER



                DESHAWN DANZLER’S SENTENCING STATEMENT

       DESHAWN DANZLER, by his attorney, Keri A. Ambrosio, respectfully submits

the following sentencing request in light of the probation officer’s recommendation and

the factors articulated under 18 U.S.C. § 3553(a) and the purposes of sentencing set forth

in paragraph (2).

I.     Sentencing Request

       The Court will sentence Mr. Danzler on February 18, 2021 for his conviction by

plea declaration of the charge outlined in the indictment: criminal contempt of court.

Mr. Danzler respectfully requests the Court impose the recommended sentence of time-

served. The nature of the offense conduct, Mr. Danzler’s acceptance of responsibility,

the capability of this community to monitor Mr. Danzler through supervised release,

and the extraordinary impact of COVID-19 on the incarcerated, collectively support the

recommended sentence.




                                            1
      Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 2 of 18 PageID #:269




II.     Guidelines

        Mr. Danzler agrees the probation officer correctly concluded the base offense

level is 6 pursuant to USSG §2A1.1 and 2X3.1(a)(3)(A)). (PSR ¶65.) Mr. Danzler objects

to the 3-point enhancement under USSG §2J1.5(b)(1). (PSR ¶66.) There is no factual

basis substantiating application of the enhancement, and Mr. Danzler is without

sufficient information to conclude whether the 3-point enhancement of the offense

level is correct. The enhancement is not regularly applied in the context of criminal

contempt or otherwise, and supporting case law is not readily apparent. Application

Note 1 to the guideline indicates, “[s]ubstantial interference with the administration of

justice” includes a termination of a felony investigation; an indictment, verdict, or any

judicial determination based upon perjury, false testimony, or other false evidence; or

the unnecessary expenditure of substantial governmental or court resources. In this

case, there are no facts before the Court which prove the murder investigation ended

due to Mr. Danzler’s conduct. See United States v. Moy, 1995 U.S. Dist. LEXIS 6732, *18

(N. District Il, Judge Nordberg) (evidence does not substantiate obstruction as a

premature or improper termination of a felony investigation previously commenced.)

         The officer next reduced the offense level by 2 points for acceptance of

responsibility pursuant to USSG § 3E1.1(a), a reduction which is not in dispute. (PSR

¶72.) The defense-calculated Guideline imprisonment range, based on an adjusted

offense level of 4, and criminal history categorization of V, is 4-10 months’

incarceration. (See PSR ¶¶76-86 for criminal history.) Mr. Danzler agrees with the

                                              2
       Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 3 of 18 PageID #:270




probation officer’s recommendation that no supervised release is necessary. (PSR

recommendation at p. 1.) Undersigned counsel defers to the Court regarding

supervision, but if the Court elects to impose a term with conditions, counsel

recommends conditions requiring Mr. Danzler to earn his GED and participate in

employment training.

III.     Sentencing Factors

         A custodial sentence withing the 4-10 month range, time considered served,

would satisfy the four purposes of sentencing --- retribution, deterrence, incapacitation,

and rehabilitation. This sentence would reflect the seriousness of the offense and careful

consideration of Mr. Danzler’s history, his acceptance of responsibility, the current

conditions in the Bureau of Prisons related to the pandemic, and the cost of

incarceration. The defendant asks the Court consider all of these factors before

determining the appropriate sentence.

          A. History and characteristics of the defendant

         “You know how it is out here…kids get killed out here.”1 Mr. Danzler’s words at

the age of 20 to law enforcement aptly described the circumstances then, and those

increasingly now, surrounding our fellow community members in many Chicago

neighborhoods.2 Mr. Danzler spoke those words five months after someone shot him in




1 See PSR ¶81.
2 See Chicago Sun Times, December 30, 2020,
https://chicago.suntimes.com/2020/12/30/22206618/chicago-gun-violence-homicides-policing-
community-outreach-university-of-chicago-crime-lab-editorial (Chicago 2020 homicide rate highest seen
since 2016.)

                                                  3
   Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 4 of 18 PageID #:271




the face as he stood within the doorway of his home. Mr. Danzler is operating in life,

like too many others, under the assumption that someone he loves, will fall prey to gun

violence. The pace is already set when one is born within a community rife with daily

violence. The path undertaken by Mr. Danzler is more expected than not. Mr. Danzler’s

story is case in point: Chicago’s children, predominantly impoverished African

American children, are born into poor, crime-ridden neighborhoods in which there is

little opportunity beyond criminal enterprises, diminished educational opportunities,

and little to no hope. The streets and schools aren’t safe, the prospects are limited, and

there is a whole long list of things for children and adults to worry about. Mr. Danzler

was no stranger to personal violence even before he was shot. One of his brothers, only

11 years old, was shot and killed. (PSR ¶103.) Mr. Danzler has lost cousins and friends

to violence. (PSR ¶113.) His own horrific experience as a victim is well-described within

the PSR, and the event, contra to the government’s version, is mitigating rather than

aggravating. (PSR ¶¶48, 114.) The shooter shot Mr. Danzler three times from the

stairwell of Mr. Danzler’s apartment building, while Mr. Danzler stood within the

doorway of his home. ( PSR ¶114.) It remains unknown why anyone shot Mr. Danzler.

Mr. Danzler is the victim, yet he stands convicted of criminal contempt and will have

served almost two years in prison by the time he stands before the Court for sentencing.

Surgeons spent hours closing the wounds in Mr. Danzler’s head, and in the weeks

following the initial surgery, surgeons inserted rods and screws into his broken wrist.

Id. Mr. Danzler reports experiencing frequent pain as a result of the shooting, as well as



                                             4
    Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 5 of 18 PageID #:272




frequent, unsettling thoughts. (¶¶114, 120-126.) That Mr. Danzler has been incarcerated

for almost two years for a nonviolent crime, derived from circumstances of which he

was a victim, results in overstatement of the seriousness of the offense.

        Still, the Court is required to consider that Mr. Danzler’s criminal history began

at 15 and is marked by convictions for mob action, reckless conduct, cannabis

possession, and progressively more serious charges such as distribution, UUWs and

felon in possessions. (PSR ¶¶81-100.) At 26 years old, the state has already sentenced

Mr. Danzler to nine years’ custody. Further, after Mr. Danzler is released from federal

custody, he will return to the Illinois Department of Corrections to finish a sentence for

manufacture and delivery and felon in possession of a firearm. (PSR ¶83.) But, Mr.

Danzler’s criminal conduct is not what is most concerning here; instead, it is the

complete absence of care given him by the state and federal government after years of

conduct and characteristics indicated he needed intervention. Indeed, by the time Mr.

Danzler is released from the (at least) 701 days in federal custody,3 he will have

received no help for issues relating to loss, anger, post-traumatic stress disorder, and

other issues, all detailed in paragraphs 14-41 and 120-132 of the PSR. To date, Mr.

Danzler has been admonished rather than treated. He is finally in position to receive

much needed help rather than ineffective further imprisonment. This Court has an

opportunity to impose a sentence which reflects the seriousness of the offense and

needed training and treatment.


3Mr. Danzler was writted to federal custody March 20, 2019, and will remain as such until at least his
sentencing date, February 18, 2021.

                                                    5
    Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 6 of 18 PageID #:273




        B. Impact of Incarceration

       Mr. Danzler has already spent more time incarcerated than is recommended

under the unduly punitive Guideline range for what is a nonviolent offense. In

determining the sentence, counsel also asks the Court consider that Mr. Danzler’s

service of prison time will accompany him for the rest of his life. Exposure to the

criminal justice system carries consequences that will extend far beyond Mr. Danzler’s

release from any prison. A September 15, 2020 Brennan Center for Justice report

demonstrates that the effects of conviction and imprisonment persist for decades,

entrenching inequality and perpetuating poverty. See brennancenter.org: Conviction,

Imprisonment, and Lost Earnings: How Involvement with the Criminal Justice System Deepens

Inequality. Even worse is that formally imprisoned African Americans suffer greater

earning losses than their white counterparts, thus exacerbating the already vast racial

wealth gap that has changed little over the past 50 years. Id., citing to Aliprantis and

Carroll, What Is Behind the Persistence of the Racial Wealth Gap?; Darity et al., What We Get

Wrong About Closing the Racial Wealth Gap. The Brennan Center authors recommend

reductions of penalties, reclassifying felonies as misdemeanors, decriminalizing some

offenses, and expanding programs that would assist in employment, as means to

lessening the poverty-stricken class of the formerly imprisoned. This Court is in a

unique position to offer Mr. Danzler the help he’s needed for years. The Court, in

accord with the purposes of sentencing, has the power to offer guidance, treatment, and




                                              6
   Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 7 of 18 PageID #:274




training in any way it sees fit. The Court’s sentence, then, could change the trajectory of

Mr. Danzler’s life.




        C. Community of Support

       Importantly, despite his criminal history and incarcerations, Mr. Danzler has a

community of support. His mother writes that her son was a sweet boy with manners

who changed after he was shot. See Exhibit A, p. 1. Mr. King writes that Mr. Danzler is

respectful and a big help around the house. Id. at p. 2. Cousin Laila misses Mr. Danzler

and writes about his thoughtfulness and care. Id. at 3. Cousin Jacques also misses Mr.

Danzler and writes that he wishes Mr. Danzler was home to play in the park, play

games, and go to movies. Id. at 4. Cousin Ms. Allen writes that Mr. Danzler helped raise

her son, and that he’s a “genuine person” who deserves a second chance. Id. at 5.

       Indisputably, Mr. Danzler’s history underscores the need for a thoughtful

sentence. Release from prison and implementation of thoughtful release conditions will

lead Mr. Danzler to the right path of conduct. The support of this court community and

the support of his personal community can help Mr. Danzler succeed.

        D. Impact of Covid-19 on Prisons

        The Court should also factor into the sentencing determination Mr. Danzler’s

service of time during a pandemic, the risk inherent in that service, and the relationship



                                             7
    Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 8 of 18 PageID #:275




of the time served to just punishment. Mr. Danzler has already endured a prison

sentence that could not have been contemplated at the time of the offense. All courts

and all counsel should carefully consider the impact of Covid-19 on prison systems.

Any time served during the pandemic can result in an overstatement of the seriousness

of the offense such as is the case here. That a prison system might follow recommended

CDC practice must not override thoughtfulness regarding the rate of contagion among

prison populations and the associated illness and death resulting from the pandemic.

Not one member of the court family or the justice community at large should lose sight

of the reality: in under ten months, 1 in 5 prisoners within the United States has had

Covid4, at least 355,780 prisoners have been infected with the coronavirus, more than

2,228 have died from the virus, and the spread of the virus in prisons shows no sign of

slowing.5 The BOP reports that a total of 43,735 inmates have tested positive for the

virus, and that presently 3,561 federal inmates and 1,991 staff members have confirmed

positive tests nationwide.6 Two hundred two federal detainees and three staff members

have died from the coronavirus. Id. This chilling data provides strong support for

imposition of a variant sentence in the case of a nonviolent offender who has a limited

criminal history. Because prisons simply cannot segregate positive inmates from prison

population, Mr. Danzler has been at greater risk of catching the virus than community




4 See https://www.themarshallproject.org/2020/12/18/1-in-5-prisoners-in-the-u-s-has-had-
covid-19
5 See https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-

prisons (Last checked January 22, 2021)
6
  https://www.bop.gov/coronavirus/ (Last checked January 22, 2021.)

                                             8
    Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 9 of 18 PageID #:276




members. The horror of COVID-19 within the prison systems is overwhelming prison

systems, inmates, and staff. There is no 24-7 medical staff within the facilities. Inmates

and staff routinely become ill because it is simply not feasible to contain the virus

within a prison environment.7 The Chicago Federal Defender routinely notifies counsel

regarding outbreaks within the county facilities as the information is not publicized on

a website. Presumably, the rate of contagion and infection that is clear via the BOP site,

is happening and will continue to happen at all jails nationally. The numbers routinely

go up day after day, but the numbers are only as accurate as the testing is regular and

the results publicized. It is right to assume the number of positive cases is higher than

reported. Undersigned counsel understands from clients across the country that

separation and isolation is not happening between positive and negative inmates, due

to spatial limitations and the high number of infected inmates. Mr. Danzler will have

served almost a year during these extraordinary and terrifying times by the time of

sentencing. He asks the Court consider that any period of incarceration during the

pandemic results in an overstatement of the seriousness of the offense, particularly in

the case of a nonviolent offender who expressed acceptance and remorse. Mr. Danzler

has already endured a greater punishment than anyone could have contemplated: he

cannot see his family members, his contact with counsel is limited to periodic telephone

communications, his movements are limited within the facility including his access to



7
 See https://news.stanford.edu/2020/09/24/covid-19-spread-american-prisons/ (Coronavirus spreads
quickly in American jails due to limited opportunities for social distancing and low sanitary
conditions.)

                                                 9
   Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 10 of 18 PageID #:277




showering and laundry services, and lockdowns are the norm. Due to close quarters

and the impossibility of fully isolating residents from one another, Mr. Danzler, staff,

and fellow inmates are at greater risk than the general population of contracting the

rapidly spreading virus. This factor weighs strongly in favor of imposition of a time

considered-served sentence.

       E. Cost of Incarceration

       Mr. Danzler respectfully asks the Court consider the cost of incarceration

when determining a reasonable sentence. See United States v. DuPriest, 794 F.3d 881, 884

(7th Cir. 2015) (noting that district judge’s commentary on prison costs was proper in the

context of discussing § 3553(a) sentencing factors). The most recent estimate for the cost

of incarceration is $3,280 per month. (PSR at ¶164.) Assuming this is a reliable

assessment of costs dating back to the start of Mr. Danzler’s federal incarceration, the

approximate total cost to the community at sentencing will be $75,440. Mr. Danzler has

already served a longer sentence than recommended by the Guidelines. This Court has

an immediate opportunity at sentencing to save resources by imposing a sentence of

time-served, but one that takes into account services needed.

IV.    Conclusion

             For all the reasons stated herein, counsel respectfully requests that the

Court impose a sentence within the defense-calculated Guideline range, time

considered served. This sentence would properly reflect the seriousness of the offense,

promote respect for the law, and provide just punishment under § 3553(a), given the

factors presented herein.

                                            10
Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 11 of 18 PageID #:278




                                   Respectfully submitted:


                                   By:    /s/Keri Ann Ambrosio
                                          Keri Ann Ambrosio
                                          53 W. Jackson Blvd., Ste. 920
                                          Chicago, Illinois 60604
                                          (312) 961-3261
                                          Attorney for Mr. Danzler




                                     11
Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 12 of 18 PageID #:279




                         EXHIBIT A
                     LETTERS IN SUPPORT
             Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 13 of 18 PageID #:280

Deshawn
Mon 2/1/2021 10:41 AM
From: Reshena Rollins
To: keri@ambrosiolegal.com



   To whom it may concern.My name is Reshena Rollins. I am deshawn danzler mom, my son is not a saint by a long shot,
   but he is a good person. He has his faults like everyone else. When he was a little boy he was the most sweetest child you
   could ever meet.he had a smile that would light up anyone's day. Everyone love to watch him because he was a good kid
   with manners and respect for everyone. No one never had anything bad. To say about him.He has been threw alot we
   both have. I had alot of personal issues that i was dealing with going on in my life which had some things that affected
   him as well. But that doesn't excuse anything. My son change when he got shot. That moment changed us both. Him nor
   myself have ever got help for it. It is hard till this day to even think about that day. I need my son home i been having alot
   of health issues and my son was a big help to me when i be sick.I just want him to have a chance to try to live a normal
   somewhat life. Thank you so much for giving me this opportunity to express how i feel.




                                                         Ex. A. 001
   Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 14 of 18 PageID #:281




Received by counsel on February 1, 2021:


To whom it may concern.

My name is Rodney King. Deshawn Danzler mother's fiance. Deshawn is a young man
that had a few bad breaks in life but he is a good person respectful and intelligent that
helps his mom alot around the house with anything needed. I own a handyman
business. He is great with his hands. Anything from painting, flooring, carpet cleaning
and etc. Always ready to work. Just saying these thing's because he really has potential
and needs the opportunity to use it. Deshawn deserves another chance in life to
become a productive citizen. Thank you.

Rodney King




                                     Ex. A. 002
             Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 15 of 18 PageID #:282

My cousin Shawn
Mon 2/1/2021 11:17 AM
From: Rayshun Clay
To: "keri@ambrosiolegal.com"



   My name is Laila Curtis and I am 12 years old. And I am writing this letter to tell you how much I miss my big cousin
   Shawn and what kind of person he is. I'm an only child I have no siblings its lonely being the only child. For as long as I
   can remember my cousin Shawn has been helping my mom looking after me while she worked. Until about ive years
   ago since my cousin Shawn been gone I've had to change schools cause I was being bullied. Even though my mom
   handled the situation at the end of the day when you have someone waiting outside to pick you up you dont feel like
   such a baby. It's just different so if he can just come home I will keep him very busy so there isn't any way he will get into
   any trouble

   Sincerely, Laila   😘😘
   Sent from Yahoo Mail on Android




                                                         Ex. A. 003
             Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 16 of 18 PageID #:283

My Big Cousin Shawn
Mon 2/1/2021 11:37 AM
From: Rayshun Clay
To: "keri@ambrosiolegal.com"



   Hi, I'm Jacques and I am writing this letter to tell you how much of an impact he has had on my life. I'm quite different
   from other children I know no matter how much my mom tries to tell me I'm the same as other kids. She supposed to say
   that shes my mom. Shawn spent time with me when the others didn't I don't care what if my mom asked him to look
   after me he's the only person my mom didn't have to pay to hang out with me. It's been sad cause I dont get out much
   cause my mom is afraid to let me go out alone and I'm afraid of the cousin she has to pay. Cause she says I need to know
   the difference between good people and bad people. Man I miss my big cousin was here to take me to the park. Play
   games and qoing to the movies. Please help him come home.
   Jacques



   Sent from Yahoo Mail on Android




                                                      Ex. A. 004
            Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 17 of 18 PageID #:284

Deshawn Danzlers
Wed 2/3/2021 11:28 AM
From: mykia allen
To: Keri@ambrosiolegal.com




   To Whom it May Concern Deshawn Is A very good person I believe he should come
   home he nice very kindhearted he will give you the shirt off his back if you need it he
   has helped plenty of people out homeless weather they were lying or not he didn’t
   care he helped me raise my son he is like a father igure to my child he ask about him
   all the time we just wish he can come home and be a better person I grew up with
   Deshawn he my cousin but we are more like brother an sister it hurt my heart
   knowing he in jail because Deshawn is a genuine person he quite don’t have a lot of
   friends he mainly be to him self Deshawn deserve a second chance I believe he will
   do better an become the strong man he is suppose to be he want to get him a job an
   take care of his mother we really miss him an I hope all this is over

   Sent from Yahoo Mail for iPhone




                                           Ex. A. 005
      Case: 1:19-cr-00518 Document #: 71 Filed: 02/03/21 Page 18 of 18 PageID #:285




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA

                                                  No. 19 CR 518-1
 vs.                                              Hon. Ronald A. Guzman


 DESHAWN DANZLER



                          CERTIFICATE OF FILING AND SERVICE

To:     Mr. Albert Berry, III, Assistant U.S. Attorney, via electronic mail

         The undersigned, Keri A. Ambrosio, hereby certifies that in accordance with Fed.

R. Crim. P. 49, Fed. R. Civ. P. 5, L.R. 5.5, and the General Order on Electronic Case

Filing (ECF), the following document:

                       - DESHAWN DANZLER’S SENTENCING STATEMENT

         was filed and served pursuant to the district court’s ECF system as to ECF

filers, on February 3, 2021.


                                             s/     Keri Ann Ambrosio
                                                    Keri A. Ambrosio,Esq.
                                                    53 W. Jackson Boulevard, Ste. 920
                                                    Chicago, IL 60604
                                                    (312) 961-3261
                                                    keri@ambrosiolegal.com
                                                    Counsel for Mr. Danzler
